After Remand from the Alabama Supreme Court

MURDOCK, Judge.
This court affirmed, without an opinion, the trial court’s judgment granting the motion to dismiss filed by Alan B. Lasseter and Church, Seay & Minor, P.C. Free v. Lasseter (No. 2021019, April 30, 2004), — So.2d - (Ala.Civ.App.2004) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Free, 910 So.2d 753 (Ala.2005). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed, and the cause is remanded for further proceedings.
REVERSED AND, REMANDED WITH INSTRUCTIONS.
CRAWLEY, P.J., and THOMPSON, PITTMAN, and BRYAN, JJ., concur.